DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Ohmuro et al. (WO 2014129210 A1) (hereinafter Ohmuro).  As cited in the prior actions, Ohmuro discloses a dual channel distance measuring device.  One such channel is defined as a sight channel including a first objective, focusing lens in the form of a diopter, and erecting system, and a first eyepiece.  The second such channel is an “image capturing channel” defined by a second lens group, a second focusing lens, and a camera module – particularly noting that an optical member may be used to change the focal length of the optical system for effectuating focusing on the image sensor of the camera module.
Additional prior art of record Chen (US 6476963 B1) (hereinafter Chen) discloses a binocular vision system with an additional imaging channel.  A focus adjusting mechanism is provided such that an adjustment to the focal length of the binoculars (sight channels) simultaneously adjusts the focal length of the camera. 
Additional prior art of record Haga et al. (US 20010028498 A1) (hereinafter Haga) discloses an auto-focus adjust control in a binocular system embodied with an image capturing channel.  A user may indicate a focusing operation mechanism to execute focusing, or gives an indication to execute an auto-focusing process.  
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claim 1: “wherein in the image capturing channel a second, direct beam path is formed, in this order, by a second objective, a second focusing lens, a second lens group with at least a first lens element having a convex surface facing the second focusing lens and a second lens element with at least one aspherical surface and a convex surface facing the camera module, and the camera module with a separate third objective, a third focusing unit with an autofocus function and an electronic image capturing sensor, and wherein the first focusing lens and the second focusing lens are axially displaceable together by means of a first focusing unit,”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486